Citation Nr: 0213851	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Huntington, West Virginia RO, which denied an increased 
rating for PTSD, greater than 50 percent.

In June 2002, a video conference hearing was conducted by the 
undersigned Member of the Board who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991). 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The service-connected PTSD is shown to have been 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships during the period of this 
appeal.


CONCLUSION OF LAW

The criteria for a 70 percent rating for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b), 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130 including Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In July 1999, the veteran underwent a VA examination.  The 
veteran had complaints of difficulty sleeping, nightmares, 
flashbacks, feelings of isolation, easy startle reaction, and 
episodes of "rage" where he lost control of himself at work 
and home.  The veteran further stated that he suffered from 
severe depression, survivor's guilt, marriage difficulty, 
poor social functioning, low energy, irritability, and panic 
attacks up to two times a month.  Specifically, the veteran 
stated that his marriage was deteriorating and that he did 
not have any friends, hobbies, or interests.  The veteran 
reported that he had been employed at the same job for 
twenty-six years, but that he was not performing his job as 
expected.

Upon examination, the examiner reported that the veteran was 
casually dressed and cooperative, but very anxious and tense 
with clenched hands.  The veteran showed evidence of being 
hyperalert, slightly suspicious, and moderately depressed.  
His speech was slow, but relevant, coherent, and goal-
directed.  The veteran denied any history of suicidal or 
homicidal ideation and there was no current evidence of such.  
The veteran stated that he experienced flashbacks and 
nightmares about two to three times a week and panic attacks 
two times a month, but there was no evidence of 
hallucinations or delusions.  The veteran also reported that 
he was irritable and angry at work and home, but did not show 
any evidence of such behavior during the examination.  He was 
alert and fully oriented in all three spheres, memory was 
intact, and retention of recall was fair.  The examiner 
further noted that judgment and insight were fair.

The examiner diagnosed the veteran as having chronic moderate 
to severe PTSD with a Global Assessment of Functioning (GAF) 
score of 45.  The examiner concluded that a GAF score of 45 
was appropriate because:

[a]t the present time the patient 
continues to have symptoms of his PTSD 
such as flashbacks, nightmares, panic 
attacks and [the] need to isolate 
himself.  He is showing evidence of 
hypervigilance, moderate depression, and 
[the] tendency to be angry and irritable 
by history.  He continues to work but his 
work performance is poor and he has taken 
a lot of time from work.  Social 
functioning is poor.  He is not able to 
socialize or enjoy hobbies etc.  At this 
point he is having a problem maintaining 
his relationship with his wife of many 
years.

VA treatment records, dated December 1998 through March 2002, 
show that the veteran had complaints of difficulty sleeping, 
flashbacks, feelings of isolation, hearing voices, crying 
spells, angry and edgy mood, mood swings, depression, 
anxiety, problems with marriage, hypervigilance and 
hyperstartle response, poor concentration, suicidal and 
homicidal ideations "at times," loss of short-term memory, 
and paranoid ideation.  The veteran was assigned varying GAF 
scores between 35 and 55.  Moreover, in an October 1999 
treatment note, the veteran's physician stated that, given 
the veteran's stress level at work, and his potential to quit 
his current position, he believed that the veteran was 
unemployable.

In January 2000, the veteran underwent another VA 
examination.  The veteran had complaints of difficulty 
getting along with others at work, that he had to miss five 
days due to PTSD related symptoms in the past year, and that 
he had to take a less paying job because of the PTSD.  He 
described his marriage as "fair to poor" in that he did not 
want to be around his wife and that he often sat in his car 
for an hour after work in order to "unwind."  The veteran 
stated that his relationship with his kids was good and that 
he had one friend, but that he did not participate in any 
other activities.  

The veteran also stated that he re-experienced traumatic 
events of Vietnam causing intense distress and crying spells.  
The veteran reported avoidance behavior towards anything that 
reminded him of Vietnam and occasional vague feelings of 
foreshortened future.  The veteran also stated that he had 
difficulty sleeping, that he often got angry and walked off 
the job when he felt pressured, and that he had difficulty 
concentrating at work, often resulting in failure to adhere 
to safety practices.  In addition, the veteran experienced an 
easy startle response and often broke out in cold sweats and 
felt jittery when reminded of Vietnam.  The veteran reported 
a diminished interest in significant activities and described 
himself as having no drive and self-esteem.

After the examination, the examiner reported that the veteran 
revealed no current impairment of thought process or 
communication and was fully oriented.  Even though the 
veteran reported hearing voices, there was no evidence of 
hallucinations or delusions.  The veteran contemplated 
suicide several months earlier, but decided against it as he 
would not be able to see his children or grandchildren.  The 
examiner indicated that the veteran was able to perform daily 
activities of living and had no difficulty with memory, other 
than difficulty concentrating.  The veteran did not exhibit 
any ritualistic or obsessive behavior, abnormal speech, or 
panic attacks, but felt scared at night when home alone.  The 
veteran was frightened at work that he could not following 
safety procedures and experienced "rages" at work over the 
morality of those in high places in the government, cutbacks, 
and unsafe procedures.

The examiner diagnosed the veteran as having PTSD and 
assigned a GAF score of 55 due to his social dysfunctioning, 
marriage difficulty, difficulty with coworkers, and 
impairment in the ability to concentrate.

During the June 2002 Board hearing, the veteran testified 
that he suffered from difficulty concentrating at work, that 
he did not socialize with coworkers, and that he had marriage 
difficulty.  As to the relationship with his wife, he stated 
that he did not like going to stores with her because he did 
not like crowds, that they seldom go to restaurants, and that 
they have not had a sexual relationship in two years.  The 
veteran also stated that he only sleeps three to four hours a 
night and experienced nightmares.  When the veteran was 
depressed, he stated that he experienced suicidal ideations, 
but that his grandchildren kept him going.  He further 
testified that his children are special to him, but he did 
not visit them.  The veteran had one friend, but his wife 
made him end this relationship.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the August 1999 Statement of the 
Case and March 2002 Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi , No. 01-
997 (U.S. Vet. App. June 19, 2002) ( addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran claims that he is entitled to a rating higher 
than 50 percent for the service-connected PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

The Board has reviewed the veteran's claim for an increased 
evaluation for the service-connected PTSD in light of the 
history of the disability; however, where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected PTSD is currently rated under 
the provisions of 38 C.F.R. § 4.130, including Diagnostic 
Code 9411.  

Under Diagnostic Code 9411, a 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

After carefully reviewing the evidence, the Board concludes 
that the veteran's overall disability picture warrants the 
assignment of a 70 percent rating.

In this regard, the veteran exhibits impairment in 
occupational and social functioning.  The veteran reported on 
several occasions, that he was not performing his job as 
expected, often not adhering to safety procedures, 
experiencing episodes of "rage," exhibiting angry and 
irritable behavior, and not interacting with his coworkers.  
More recently, the veteran stated that he had to take a lower 
paying job because his PTSD symptoms interfered with his job 
performance.  Moreover, in an October 1999 VA treatment note, 
the veteran's physician stated that he believed the veteran 
was unemployable due to the stress he experiences when 
working.

Likewise, as to social functioning, the veteran reported that 
he did not participate in activities or hobbies, social 
functions, and did not have any friends, preferring to live 
in isolation.  The veteran described his marriage as being 
"fair to poor" in that he sometimes does not want to be 
around his wife, engage in activities with her, and that they 
had not had a sexual relationship in two years.  Furthermore, 
the July 1999 VA examiner stated that the veteran was having 
a problem maintaining his relationship with his wife.

In addition, although the veteran does not suffer from 
hallucinations, delusions, obsessional or ritualistic 
behavior, or neglect of personal hygiene, the evidence shows 
that the veteran suffers from moderate to severe depression, 
anxiety, panic attacks several times a month, sleep 
difficulty and nightmares, mood swings, irritability, poor 
concentration, suicidal ideations at times, and fair judgment 
and insight.

Finally, throughout the appeal period, the veteran was 
assigned GAF scores ranging from 35 to 55.  According to the 
DSM-IV, a GAF score of 35 represents major impairment in 
work, school, family relations, judgment, thinking, or mood 
and a GAF score of 55 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  

The Board further concludes, however, that the veteran does 
not exhibit total occupational and social impairment with 
such symptoms as persistent delusions or hallucinations, 
inability to perform daily living activities, or the loss of 
relatives names, his own name, or occupation to warrant a 100 
percent rating.  Although the veteran suffers from 
occupational and social impairment, he is still working full-
time, has been married to his wife for approximately thirty 
years, and has relationships with his children and 
grandchildren.  The evidence further shows that he does not 
suffer from persistent delusions or hallucinations or that he 
is unable to perform daily activities of living, including 
personal hygiene. 

Therefore, taking into consideration the medical evidence, 
the veteran's testimony, and the assigned GAF scores, the 
Board concludes, giving the benefit of the doubt to the 
veteran, that his overall disability picture more nearly 
approximates the criteria required for a 70 percent rating. 


ORDER

Entitlement to a 70 percent rating for the service-connected 
PTSD is granted, subject to the regulations controlling the 
award of VA monetary benefits.



		
JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals
	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

